DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/098,779 filed November 16, 2020. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha (Pre-Grant Publication 2011/0303912).
Regarding claim 1, Cha disclose an apparatus comprising:
a substrate (Fig. 3, 30) having a first side and a second side;
one or more nanowire pillars (32), each of the one or more nanowire pillars comprising:
a base portion positioned proximate the second side of the substrate; and a tip portion extending away from the base portion;
a first electrode (33) having a first side and a second side, the first side connected to the tip portions of the one or more nanowire pillars;
an internal hollow cavity positioned between the second side of the substrate and the first side of the first electrode, such that at least a portion of each of the one or more nanowire pillars extend through the internal hollow cavity (Fig. 3); and
a second electrode (34) proximate the first side of the substrate.

Regarding claim 2, Cha further discloses:
the one or more nanowire pillars are oriented substantially perpendicular to the second side of the substrate (Fig. 3).

Regarding claim 3, Cha further discloses:
the one or more nanowire pillars comprise one of an n-type semiconductor material or a p-type semiconductor material (Paragraph [0032]).

Regarding claim 4, Cha further discloses:
the substrate comprises one of an n-type semiconductor material or a p-type semiconductor material (Paragraph [0046]).

Regarding claim 11, Cha further discloses:
a seed layer (31) having a first side and a second side, the first side positioned proximate the second side of the substrate, the second side positioned proximate the base portions of the one or more nanowire pillars.

Regarding claim 12, Cha further discloses:
The first electrode is in electrical communication with the second electrode via at least the one or more nanowire pillars due to the conductivity of the nanowire pillar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (Pre-Grant Publication 2011/0303912) in view of Dussaigne (US Patent 9,728,680).
Regarding claim 5, Cha discloses all of the limitations of claim 4 (addressed above). Cha does not disclose the p-type semiconductor material is selected from the group consisting of silicon, boron, gallium, zinc sulfide, copper sulfide, tin (II) sulfide, zinc phosphide, copper tin sulfide, and combinations thereof, and wherein the n-type material is selected from the group consisting of zinc oxide, zinc tin oxide, zinc selenide, zinc sulfide, tin oxide, tin dioxide, gallium phosphide, cadmium selenide, cadmium arsenide, titanium dioxide, copper (II) oxide, zirconate titanate, barium titanate, lead titanate, lead niobate, lithium tantalite, potassium niobate, sodium tungstate, and combinations thereof. However Dussaigne disclose an optoelectronic device comprising:
A substrate (Fig. 1, 14) and a plurality of nanowires (20) formed on the substrate wherein the substrate can be formed from a material such as ZnO/zinc oxide (Col. 3, lines 48-57).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the substrate of a material such as ZnO because it will serve to promote growth of the nanowire and provide electrical conductivity between an upper electrode and lower electrode.

Claims 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (Pre-Grant Publication 2011/0303912) in view of Patolsky (Pre-Grant Publication 2016/0204283).
Regarding claim 6-9, Cha discloses all of the limitations of claim 1 (addressed above). Cha does not disclose a dielectric layer disposed between the second side of the substrate and the base portions of the one or more nanowire pillars, wherein at least a portion of the second side of the substrate is covered with the dielectric layer, wherein the dielectric layer comprises a metal oxide or nitride selected from the group consisting of titanium dioxide, zirconium dioxide, tin oxide, tin dioxide, aluminum oxide, alumina, silicon dioxide, zinc oxide, indium oxide, hafnium oxide, titanium nitride, aluminum nitride, silicon nitride, hafnium nitride, zirconium nitride, tantalum nitride and combinations thereof or the first electrode comprises a transparent material configured to allow light to pass from the second side of the first electrode, through the first electrode, and into the internal hollow cavity wherein the transparent material is selected from the group consisting of indium tin oxide, fluorine tin oxide, indium zinc oxide, aluminum zinc oxide, indium cadmium oxide, barium stannate, strontium vanadate, calcium vanadate, poly(3,4- ethylenedioxythiophene), poly(styrene sulfonate), poly(4,4-dioctyl cyclopentadithiophene), thin-film silver, thin-film gold, and combinations thereof. However Patolsky discloses a photovoltaic cell comprising:
a dielectric layer (Fig. 1, 40) disposed between the second side of the substrate (16) and the base portions of the one or more nanowire pillars (14), wherein at least a portion of the second side of the substrate is covered with the dielectric layer, wherein the dielectric layer can comprises silicon nitride (Paragraph [0137]).
A first electrode (20) formed on the nanowires wherein the first electrode can comprise a transparent material such as ITO/indium tin oxide allowing light to pass from the second side of the first electrode through the first electrode and into the internal hollow cavity (Paragraph [0072]).

It would have been obvious tot hose having ordinary skill in the art at the time of invention to form a dielectric layer such as silicon nitride on the side of the substrate because it will prevent leakage of charge carriers therethrough (Paragraph [0137]). Further it would have been obvious to form the first electrode as a transparent material such as ITO because it will allow light to enter the nanowire pillar and match the characteristics bandgaps of the nanowire pillars (Paragraph [0141]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (Pre-Grant Publication 2011/0303912) in view of Lowgren (US Patent 8,350,251).
Regarding claim 10, Cha discloses all of the limitations of claim 1 (addressed above). Cha does not disclose the second surface of the first electrode is non- planar. However Lowgen discloses an nanowire opto-electronic structure comprising:
A first electrode Fig. 3a, 8) formed in connection with a plaurlaity of nanowires (1) wherein the first electrode has an non-planar shape at a second surface.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first electrode having a non-planar shape at a second surface because it will form a bridge electrode that will be in continuous conformal/uniform contact with improved current spreading (Col. 2, Lines 66-Col. 3, Lines 15).

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowed because none of the prior art either alone or in combination discloses a method of producing an apparatus comprising: depositing a seed layer proximate the second side of the substrate; growing one or more nanowire pillars, each of the one or more nanowire pillars having a base portion positioned proximate the seed layer and a tip portion extending away from the base portion; at least partially surrounding the one or more nanowire pillars with a protective polymer material; depositing a first electrode proximate the tip portions of the one or more nanowire pillars, the first electrode having a first side and a second side, the first side proximate the tip portions of the one or more nanowire pillars; removing at a least a portion of the protective polymer material to create an internal hollow cavity between the seed layer and the first electrode, such that at least a portion of each of the nanowire pillars extends through the internal hollow cavity, in combination with the other limitations of claim 13. Claims 14-20 are also allowed based on their dependency from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818